Citation Nr: 0816004	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the RO certified an appeal of a service 
connection claim regarding bilateral hearing loss.  However, 
the Board finds that it is appropriate to address hearing 
loss for each ear individually.  This is so because claims 
concerning left ear hearing loss and right ear hearing loss 
have previously been adjudicated separately in rating 
decisions that were issued at different times during the 
procedural history.  Accordingly, the issues have been 
characterized as such on the title page.

The Board notes that the veteran requested a hearing before 
the Board in his April 2006 substantive appeal.  However, in 
May 2006, the veteran submitted a statement indicating that 
he no longer wanted a hearing.  Under these circumstances, 
the Board finds that the veteran has been afforded his right 
to a hearing and that his request to testify in person before 
the Board has been withdrawn.  See 38 C.F.R. §§ 20.700, 
20.704 (2007).

(By the decision below, previously denied claims of service 
connection for left ear hearing loss, right ear hearing loss, 
and tinnitus are reopened.  The underlying claims of service 
connection are the subject of a remand that follows the 
decision.)


FINDINGS OF FACT

1.  By a July 2001 decision, the Board denied the veteran's 
petition to reopen a claim of service connection for left ear 
hearing loss.

2.  Evidence received since the July 2001 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for left ear hearing loss and it raises a 
reasonable possibility of substantiating the underlying 
claim.

3.  By a September 1997 rating decision, the RO denied the 
veteran's claims of service connection for right ear hearing 
loss and tinnitus.  The veteran appealed the decision, but he 
did not file a timely substantive appeal and the decision 
became final.

4.  Evidence received since the September 1997 decision 
relates to an unestablished fact necessary to substantiate 
the claims of service connection for right ear hearing loss 
and tinnitus and it raises a reasonable possibility of 
substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  A July 2001 Board decision, which denied the veteran's 
petition to reopen a claim of service connection for left ear 
hearing loss, is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for left ear 
hearing loss has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

3.  A September 1997 rating decision, which denied the 
veteran's claims of service connection for right ear hearing 
loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

4.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for right ear 
hearing loss has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

5.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for tinnitus 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The veteran asserts that he has hearing loss and tinnitus in 
both ears resulting from his active military service.  
Specifically, he believes that the disabilities are related 
to in-service exposure to loud noises, such as from the noise 
of gun fire from various types of weapons.  Thus, the veteran 
contends that service connection is warranted for hearing 
loss and tinnitus.

The veteran originally filed an application for benefits in 
August 1946.  By a December 1946 rating decision, the RO 
denied a claim of service connection for defective hearing of 
the left ear.  The veteran did not appeal that decision.  In 
April 2000, the RO adjudicated a petition to reopen the 
previously denied defective hearing of the left ear service 
connection claim.  The RO denied the petition and the veteran 
appealed to the Board.  By a July 2001 decision, the Board 
found that new and material evidence had not been submitted 
for purposes of reopening the claim.  Thus, the claim was not 
reopened.  The Board's July 2001 decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002).

In September 1997, the RO denied a claim of service 
connection for right ear hearing loss and tinnitus.  In July 
1998, the veteran filed a notice of disagreement with the 
decision.  The RO issued a statement of the case in February 
2000.  The veteran did not file a timely substantive appeal 
and the decision therefore became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

In June 2005, the veteran filed a petition to reopen a claim 
of service connection for bilateral hearing loss and 
bilateral tinnitus.  By the October 2005 rating decision, the 
RO denied the petition to reopen for lack of receipt of new 
and material evidence.  The appeal of that decision is the 
basis for the issues that are now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective October 6, 2006, but 
the changes affect only those claims where new service 
department records are obtained.  71 Fed. Reg. 52455-57 
(Sept. 6, 2006).  The definition of new and material evidence 
in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denials pertinent to the 
claims now under consideration are the July 2001 Board 
decision (left ear hearing loss) and the September 1997 RO 
decision (right ear hearing loss and tinnitus).  For purposes 
of the new and material analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen any claim.

A. Left Ear Hearing Loss

The evidence of record at the time of the July 2001 Board 
decision included:  the service medical records; VA treatment 
records, dated from January 1993 to October 1993; private 
treatment records from the Norman Regional Hospital, dated 
from September 1979 to January 1993; private treatment 
records from the Baptist Medical Center, dated in February 
1994; a letter from H.P.H., M.D., dated in March 1974; a 
statement from the veteran's sister, dated in June 1994; a 
hearing transcript, dated in April 1997; and statements from 
the veteran and his representative.

Besides additional statements from the veteran and his 
representative, the only evidence added to the record since 
the July 2001 decision is a letter from an audiologist, J.M., 
M.S., CCC-A, dated in June 2005.

The veteran's left hearing loss claim was originally denied 
by the RO in December 1946 because the disability was not 
incurred in or aggravated by service in World War II.  The 
July 2001 Board decision found that the claim was denied by 
the RO in 1946 because the veteran's disability preexisted 
service and was not aggravated by service.  The Board, in 
2001, noted that the veteran had submitted medical evidence 
showing the existence of left ear hearing loss.  However, the 
evidence did not provide a more complete picture of the 
circumstances surrounding the origin of the left ear 
disorder, or provide competent evidence of in-service 
aggravation.

The June 2005 letter from J.M. is new because it was not 
previously before VA decision makers.  More importantly, it 
is significant because it is competent medical evidence that 
suggests a relationship between the veteran's current left 
ear hearing loss and his active military service.  In the 
letter, J.M. noted that the veteran had a long history of ear 
problems, including several surgeries.  J.M. stated that the 
veteran's hearing loss and ringing were perceived to be 
progressive since the veteran served in the United States 
Army.  The veteran gave a history of his significant noise 
exposure during military service.  He stated that he was 
subjected to the loud noise of various weapons' fire and loud 
explosions.  The veteran also stated that he was exposed to 
the noise of the large guns being fired on his ship.  He 
reported that he did not have noise protection throughout 
this time.  

After audiological testing, J.M. diagnosed the veteran with 
complete loss of hearing sensitivity for the right ear and a 
profound, sensorineural, hearing loss for the left ear with 
bilateral tinnitus.  J.M. noted that he had reviewed the 
veteran's service medical records and took notice of the 
potential in-service noise levels.  J.M. gave the opinion 
that it was as likely as not that noise exposure in the 
military contributed to the veteran's hearing loss and 
tinnitus.

The June 2005 letter is supporting evidence of a theory of 
direct service connection for left ear hearing loss.  The 
treatment records that had previously been associated with 
the claims file did not contain such opinion evidence as to 
the etiology of the veteran's left ear hearing loss.  The 
records primarily addressed the severity of the hearing loss 
at the time of the treatment.

Therefore, the Board finds that the June 2005 letter from 
J.M. constitutes new and material evidence in connection with 
the veteran's claim of service connection for left ear 
hearing loss.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the medical nexus 
element of a service connection claim on a direct basis.  
Thus, the evidence relates to an unestablished fact necessary 
to substantiate the claim and it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of service connection for left ear hearing loss is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In light of 
the finding that the claim should be reopened, the Board will 
address the veteran's underlying claim in the remand section 
following the decision.

B. Right Ear Hearing Loss and Tinnitus

The evidence of record at the time of the September 1997 
decision included:  the service medical records; VA treatment 
records, dated from January 1993 to October 1993; private 
treatment records from the Norman Regional Hospital, dated 
from September 1979 to January 1993; a statement from the 
veteran's sister, dated in June 1994; a hearing transcript, 
dated in April 1997; and statements from the veteran and his 
representative.

The evidence added to the record since the September 1997 
decision includes:  private treatment records from the 
Baptist Medical Center, dated in February 1994; a letter from 
Dr. H.P.H., dated in March 1974; the June 2005 letter from 
J.M.; and statements from the veteran and his representative.

Similar to the left ear hearing loss claim, the Board finds 
that the June 2005 letter from J.M. constitutes new and 
material evidence for the claims of service connection for 
right ear hearing loss and tinnitus.  The evidence of record 
at the time of the September 1997 decision was devoid of 
competent medical evidence suggesting a relationship between 
the veteran's military service and his right ear hearing loss 
and tinnitus.  The prior medical records had reflected only 
evidence of a current disability.  With the submission of the 
June 2005 letter, there is supporting evidence of the medical 
nexus element of a service connection claim, at least for the 
purposes of reopening the previously denied claim.  That is, 
the new evidence relates to an unestablished fact necessary 
to substantiate the claims and it raises a reasonable 
possibility of substantiating the claims.  Therefore, the 
claims of service connection for right ear hearing loss and 
tinnitus are reopened with the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Board will address the veteran's underlying claims of service 
connection in the remand section.


ORDER

The veteran's claim of service connection for left ear 
hearing loss is reopened; to this limited extent, the appeal 
of this issue is granted.

The veteran's claim of service connection for right ear 
hearing loss is reopened; to this limited extent, the appeal 
of this issue is granted.

The veteran's claim of service connection for tinnitus is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

A remand is warranted for the claims of service connection 
for left ear hearing loss, right ear hearing loss, and 
tinnitus.  Given that the Board has found that the claims 
should be reopened, the agency of original jurisdiction must 
adjudicate the claims on the merits in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for left ear hearing loss, 
right ear hearing loss, and tinnitus.  This is so in light of 
the reopening of his claims.  38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, VA will provide a medical examination when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In this case, the post-service medical records document 
treatment for and diagnoses of hearing loss in both ears and 
bilateral tinnitus.  As described above, J.M.'s letter 
indicates that those disabilities may be associated with the 
veteran's military service.

The veteran's service medical records are negative for 
information and evidence pertaining to the veteran 
experiencing loud noise exposure.  Nevertheless, he maintains 
that he was exposed to the sounds of gun fire from various 
weapons, including fire from large guns on ships.  He also 
states that he had no ear protection during service.

The veteran's discharge records document that he was a 
medical technician and he performed his duties in the 
Philippine Islands.  As a medical technician, the records 
show that the veteran was assigned with the 122nd Station 
Hospital where he assisted medical officers in the care and 
treatment of the sick, injured, and wounded.  He also helped 
prepare casualties for evacuation.  The veteran participated 
in the Battle of Luzon.  

There is no indication in the records that the veteran 
personally participated in combat with the enemy during his 
period of service.  Even so, the records suggest that he was 
in the vicinity of the battlefield where he was likely 
exposed to the noise from nearby gun fire.  Thus, the Board 
finds that the veteran's statements regarding in-service 
noise exposure represent sufficient lay evidence to establish 
an event or injury that occurred service.  Although the 
veteran is not competent to provide an in-service diagnosis 
of chronic hearing loss, he is competent to report factual 
matters of which he had first hand knowledge, such as the 
loud gun fire.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Moreover, the veteran's statements are significant 
because the RO determined that some of the veteran's 
personnel records are not available as a result of a fire.  
Thus, records that may have contained information documenting 
that the veteran participated in combat have been destroyed.  
Consequently, the veteran's statements are the only available 
evidence of in-service noise exposure.

In light of these findings, a VA examination is warranted to 
determine the nature and etiology of the veteran's hearing 
impairment, including his complaints of tinnitus.  A medical 
opinion should be requested in order to determine whether any 
current hearing loss and tinnitus is attributable to the 
veteran's active military service.

An examination is important because VA defines impaired 
hearing for the purposes of applying the laws administered by 
VA.  Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).  A current and valid examination is necessary 
to determine whether the veteran has impaired hearing for VA 
purposes.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for left ear hearing loss, 
right ear hearing loss, and tinnitus.  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Schedule a VA audiologic examination 
to determine the extent and etiology of 
any hearing loss and tinnitus.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.  The examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).

With respect to any diagnosed hearing 
loss and tinnitus, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any hearing loss or 
tinnitus is related to the veteran's 
active military service, to include the 
veteran's stated acoustic trauma/noise 
exposure regarding loud gun fire.  The 
examiner should also address the 
possibility of post-service onset.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  An opinion should be 
provided for each ear.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the underlying service 
connection issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


